DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 and 14-18 are currently pending. Claims 1-12 and 14-18 are rejected.
Response to Arguments
Applicant's arguments, see Pg. 8-9 of the response, filed July 29, 2021, with respect to the 35 U.S.C. 112(b) rejection of Claims 13 and 16 for the term “approximately” have been fully considered but they are not persuasive. 
The Specification does not appear to provide guidance regarding what is considered “close to” a given numerical value. In arguments, Applicant alleges a claim of “approximately” 2.3 would encompass values from 2.1 to 2.5. Applicant does not cite where in the disclosure the values of 2.1 to 2.5 are shown to be encompassed by “approximately”. Applicant is suggested to cite portions of the disclosure which provide guidance what values would be considered within “approximately 2.3” or out of the “approximately 2.3”. Otherwise, it is unclear what the bounds encompassed by the claim of “approximately” are. 
Applicant's arguments, see Pg. 9-13 of the response, filed with respect to the 35 U.S.C. 103 rejection of Claims 13 (now amended into Claim 1) and 16 have been fully considered but they are not persuasive. 
As best understood, Applicant argues the claimed ratio of 2.3 allows for improved performance by allowing use of a higher power motor and moving of the impeller forward relative to the motor and the shroud and then incorporating a diffuser without changing the length of the shroud. However, neither of these aspects are reflected in the language of 
Applicant’s arguments have not provided evidence (i.e. via citation of the Specification nor affidavit) to show any unexpected results from having the claimed relative dimensions. Applicant has also not shown that the prior art provided would be inoperable if modified to the claimed relative dimensions. Given the same structure as the claimed prior art minus the claimed relative dimensions, and there is no stated criticality or unexpected results shown for the claimed dimensions, it is expected for the prior art and claimed inventions to perform the same. At best, Pg. 9 of the original disclosure recites “the inventors have found that when the cup length C (i.e., the axial length of the impeller cup 204) is approximately 2.3 times the blade length B (i.e., the axial length of the impeller blades 240), both the impeller blades and the exit diffuser 238 may be incorporated within the axial space claim of the motor 208.” However, there is no clear linkage between the relative dimensions of the cup length : blade length to the positioning of the blade and diffuser with respect to the motor. There are many aspects which may be modified to allow for the blades and exit diffuser to be within the axial space claim of the motor, including but not limited to: the axial length of the motor, the axial length of the diffuser, the axial positioning of the diffuser, the axial positioning of the blade along the cup, and how the motor attaches to the cup, which may be modified independently from the relative dimensions between the cup length and the blade length. The Specification does not explain how this advantage is directly linked to the relative dimension of the axial length of the cup being 2.3 times the axial length of the blade.  
It is also noted that arguments regarding the criticality of the value of 2.3 are hampered by the admission that the claimed invention would work with values other than 2.3 (see Pg. 9 
	Arguments with respect to Claim 16 rely upon the same reasoning set forth above. Additionally, Applicant has already provided arguments regarding the improvements due to the value of 2.3. However, 1.7 is a different value. There is no explanation provided regarding how the two different values may provide the same benefit if the values of 2.3 and 1.7 are critical. In other words, showing the value of 2.3 is critical implies values less than or greater than 2.3 would not result in a desired benefit. How does 1.7 then provide the same benefit?  
Applicant's arguments, see Pg. 13-14 of the response, filed with respect to the 35 U.S.C. 103 rejections of Claims 6-7 have been fully considered but they are not persuasive. 
Yapp and Jolly need not have a motor cooling system since the modification by Hong (US 2005/0067500 A1) provides the explanation regarding why a cooling system would be beneficial (Pg. 11-12 of Non-Final Rejection filed March, 29, 2021). The Office also respectfully disagrees with Applicant’s arguments regarding the upstream/downstream aspect of deflector (30). Deflector (30) is noted by Hong to provide a pressure chamber (Hong, [0017]). Providing such a structure to the combination of Yapp-Jolly places the structure at the open end of the cup as well, which is the upstream end. By physically being present, one of ordinary skill would recognize the flange (30) deflects any airflow coming from the upstream end. In other words, a physical structure in an airflow will deflect said airflow. 
Applicant’s arguments, see Pg. 15-16 of the response, filed with respect to the rejections of Claims 9-10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wilson (US 3,449,605 A). 

Arguments with respect to all other claims depend upon arguments addressed above and are unpersuasive for reasons stated above. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 11-12, and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1, 11, and 16, the claims use the term “approximately 2.3 times”, “approximately the same”, and “approximately 1.7 times”. The term "approximately" in claims is a relative term which renders the claims indefinite.  The term "approximately" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-5, 12, 14-15, and 17-18 are subsequently rejected for their dependencies on a previously rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 11, 14, and 16-17, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Yapp et al. (US 5,489,186 A), hereinafter Yapp, in view of Jolly (US 3,145,910 A), hereinafter Jolly.
Regarding Claim 1, Figure 5B of Yapp teaches an axial fan which comprises: an inner-rotor motor (71) which includes a drive end (right end of 71), a non-drive end (left end of 71) and a shaft (at right end) which extends axially from the drive end, the motor (71) being supported by a number of struts (81), and an impeller (70) which includes a cylindrical impeller cup (cross-hatched portion between reference numeral 70 and axis A) and a number of impeller blades (74) that extend radially from the impeller cup, the impeller cup comprising an open upstream end (left end of 70) and a closed downstream end (right end of 70) which is connected to the shaft; wherein in operation the motor (71) spins the impeller (70) to generate an airflow (AIR FLOW) in a direction from the non-drive end of the motor (71) to the drive end of the motor (71); wherein the impeller cup is configured to receive the motor (71) therein and surround the drive end of the motor (71) but not the non-drive end of the motor (71); whereby 
Yapp does not expressly teach the struts connected to the drive end as claimed. 
Figure 4 of Jolly teaches a motor mounting arrangement wherein a number of struts (22) are connected to a ring (21) at the drive end of a motor (16). The connection of the mounting at the drive end places the mounting close to the plane of the center of gravity of the impeller, thereby mitigating motor wobble (Col. 3, Line 72 – Col. 4, Line 16). As applied to Yapp, orienting the connection such that the strut is at the drive end offers a similar benefit due to Yapp also having a rotating impeller in the form of impeller (70). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan taught by Yapp such that the number of struts are connected to the drive end as suggested by Jolly, to provide the benefit of reducing motor wobble due to the mounting being closer to the center of gravity of the impeller. 
Yapp is silent in regards to the exact axial length of the cup (proximate numeral 70) and the blade length of the impeller blades (74), not teaching the axial cup length being approximately 2.3 times the axial blade length of the impeller blades as claimed. 
However, the courts have held various practices to be routine expedients only requiring one of ordinary skill. Where the only difference between the prior art and the claims was a recitation of relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed invention is not patentably distinct from the prior art device (see MPEP 2144.04, IV A). The fan is expected to still move air as intended regardless the relative dimensions between the axial cup length and the axial blade length. 

Regarding Claim 2, Yapp and Jolly teach the fan as set forth in Claim 1. 
Figure 5B of Yapp teaches a support structure; and a shroud (78) which surrounds the impeller blades (74); wherein the struts (81) are connected between the motor (71) and at least one of the support structure and the shroud (78); whereby the motor (71) is supported from said at least one of the support structure and the shroud (78) by the struts (81). The claim does not specify what is a “support structure”, therefore various parts (such as 80, 82) are interpretable a “support structure”. Portion (80) is interpretable as either a support structure or part of the shroud. 
The modification by Jolly results in the struts connected between the drive end and at least one of the support structure and shroud, as exemplified by the struts (22) having a connection proximate the drive end in Figure 4 of Jolly. 
Regarding Claim 3, Yapp and Jolly teach the fan as set forth in Claim 2. 
The modification by Jolly in Claim 1 results wherein each strut includes a first leg (proximate numeral 33) which extends generally perpendicular to a rotational axis of the fan and a second leg (proximate numeral 22) which extends generally perpendicularly from the first leg along an outer surface of the motor (16), as exemplified by how the strut (22) extends from one end the towards the drive end in Figure 4 of Jolly. 
Regarding Claim 4, Yapp and Jolly teach the fan as set forth in Claim 3. 

The modification by Jolly results in the first leg (proximate numeral 33), second leg (proximate numeral 22) comprises a distal end (30) which is connected to the drive end of the motor (16), as exemplified by Figure 4 of Jolly. 
Regarding Claim 11, Yapp and Jolly the fan as set forth in Claim 2. 
As seen in Figure 5B of Yapp, the total axial length of the shroud (78) is considered approximately the same axial length of the motor (71). 
Regarding Claim 14, Yapp and Jolly teach the fan as set forth in Claim 1. 
Figure 5B of Yapp teaches wherein the fan further comprises a shroud (78) which surrounds the impeller blades (74). 
Regarding Claim 16, Figure 5B of Yapp teaches an axial fan which comprises: an inner-rotor motor (71) which includes a drive end (right end of 71), a non-drive end (left end of 71) and a shaft (at right end) which extends axially from the drive end, the motor (71) being supported by a number of struts (81), and an impeller (70) which includes a cylindrical impeller cup (cross-hatched portion between reference numeral 70 and axis A) and a number of impeller blades (74) that extend radially from the impeller cup, the impeller cup comprising an open upstream end (left end of 70) and a closed downstream end (right end of 70) which is connected to the shaft; wherein in operation the motor (71) spins the impeller (70) to generate an airflow (AIR FLOW) in a direction from the non-drive end of the motor (71) to the drive end of the motor (71); wherein the impeller cup is configured to receive the motor (71) therein and surround the drive end of the motor (71) but not the non-drive end of the motor (71); whereby 
Yapp does not expressly teach the struts connected to the drive end as claimed. 
Figure 4 of Jolly teaches a motor mounting arrangement wherein a number of struts (22) are connected to a ring (21) at the drive end of a motor (16). The connection of the mounting at the drive end places the mounting close to the plane of the center of gravity of the impeller, thereby mitigating motor wobble (Col. 3, Line 72 – Col. 4, Line 16). As applied to Yapp, orienting the connection such that the strut is at the drive end offers a similar benefit due to Yapp also having a rotating impeller in the form of impeller (70). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan taught by Yapp such that the number of struts are connected to the drive end as suggested by Jolly, to provide the benefit of reducing motor wobble due to the mounting being closer to the center of gravity of the impeller. 
Yapp is silent in regards to the exact axial length of the cup (proximate numeral 70) and the blade length of the impeller blades (74), not teaching the axial cup length being approximately 1.7 times the axial blade length of the impeller blades as claimed. 
However, the courts have held various practices to be routine expedients only requiring one of ordinary skill. Where the only difference between the prior art and the claims was a recitation of relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed invention is not patentably distinct from the prior art device (see MPEP 2144.04, IV A). The fan is expected to still move air as intended regardless the relative dimensions between the axial cup length and the axial blade length. 

Regarding Claim 17, Yapp and Jolly teach the fan as set forth in Claim 16. 
Figure 5B of Yapp teaches wherein the fan further comprises a shroud (78) which surrounds the impeller blades (74). 

Claim 5, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Yapp and Jolly as applied to Claim 2 above, and further in view of Sinadinos et al. (US 2015/0071793 A1), hereinafter Sinadinos.
Regarding Claim 5, Yapp and Jolly teach the fan as set forth in Claim 2. 
Figure 5B of Yapp teaches wherein the struts (81) are detachably connected to the motor (71) (see unlabeled fasteners between the two)
The modification by Jolly in Claim 1 results wherein the struts (22) are connected to the drive end, as exemplified by Figure 4 of Jolly. 
Yapp is silent regarding if the struts are detachably connected to said at least one of the support structure and the shroud. 
Figure 3 of Sinadinos teaches a fan wherein struts (24) are detachably connected at both ends (25, 29). In case of servicing, the various attachments of components may cause issue when disassembling and reassembling is required. Allowing the struts (24) to be detachable allows for easier access to parts that may require service [0006, 0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the fan taught by Yapp-Jolly such that the struts . 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yapp in view of Jolly and Hong et al. (US 2005/0067500 A1), hereinafter Hong.
Regarding Claim 6, interpreting “means for deflecting” under 35 U.S.C. 112(f) to be a conical ring or equivalents thereof as described in Pg. 8, Lines 19-26 of the Specification filed, Figure 5B of Yapp teaches an axial fan which comprises: an inner-rotor motor (71) which includes a drive end (right end of 71), a non-drive end (left end of 71) and a shaft (at right end) which extends axially from the drive end, the motor (71) being supported by a number of struts (81), and an impeller (70) which includes a cylindrical impeller cup (cross-hatched portion between reference numeral 70 and axis A) and a number of impeller blades (74) that extend radially from the impeller cup, the impeller cup comprising an open upstream end (left end of 70) and a closed downstream end (right end of 70) which is connected to the shaft; wherein in operation the motor (71) spins the impeller (70) to generate an airflow (AIR FLOW) in a direction from the non-drive end of the motor (71) to the drive end of the motor (71); wherein the impeller cup is configured to receive the motor (71) therein and surround the drive end of the motor (71) but not the non-drive end of the motor (71); whereby the non-drive end of the motor (71) is exposed to the airflow during operation of the fan (Col. 6, Lines 49-55). 
Yapp does not expressly teach the struts connected to the drive end as claimed. 
Figure 4 of Jolly teaches a motor mounting arrangement wherein a number of struts (22) are connected to a ring (21) at the drive end of a motor (16). The connection of the mounting at the drive end places the mounting close to the plane of the center of gravity of the impeller, thereby mitigating motor wobble (Col. 3, Line 72 – Col. 4, Line 16). As applied to Yapp, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan taught by Yapp such that the number of struts are connected to the drive end as suggested by Jolly, to provide the benefit of reducing motor wobble due to the mounting being closer to the center of gravity of the impeller. 
Yapp and Jolly not expressly teach of means for deflecting as claimed. 
Hong teaches of an axial fan with a cooling system provided to cool the motor, since motors heat up during operation [0002-0003]. Figure 3 of Hong shows means for deflecting (30) the airflow over the open end of an impeller cup (20). This means (30) helps improve cooling by creating a pressure chamber between the motor (22) and cup (20), [0017]. The means (30) also helps reduce flow recirculation [0023]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan taught by Yapp and Jolly with means for deflecting airflow over the upstream end of the impeller cup as taught by Hong, since a cooling system would protect the motor of the fan from the effects of heating and the means for deflecting further improves the effectiveness of said cooling system. 
Regarding Claim 7, Yapp, Jolly, and Hong teach the fan as set forth in Claim 6. 
The modification in Claim 6 by Hong results wherein the airflow deflecting means comprises a hub deflector (30) which is secured to the motor (22, indicated by housing 25), the hub deflector (30) comprising an annular ring which is positioned around the motor as shown in Hong (Figure 3). Being upstream of the impeller cup is a result of the modification as well since “upstream” is the opening of the cup of modified Yapp (see Figure 5B).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yapp, Jolly, and Hong as applied to Claim 7 above, and further in view of Lee (US 2006/0147322 A1), hereinafter Lee.
Regarding Claim 8, Yapp, Jolly, and Hong teach the fan as set forth in Claim 7. 
Yapp, Jolly, and Hong do not expressly teach of a conical ring as claimed. 
Lee Figure 2 teaches of an axial fan wherein airflow deflector (33) are located at an open end of cup (11). As can be seen form Figure 2, deflector (33) is curved in such a manner such that airflow is guided in a particular way as desired by the invention, in this particular invention, to guide air into the cup (11) [0019]. Flange hub deflector (30) taught by Hong in Figure 3 extends fairly radially and the air exiting follows the airflow (A). It is noted however, that in Yapp, air is directed from the non-drive end of the motor towards the drive end of the motor (see Figure 5B). In the modification of Yapp-Jolly-Hong, the air exiting from the hub deflector will follow the same path. As suggested by Lee, for the air exiting via the exit provided by the hub deflector, it would be desirable to modify the deflector in a manner which would assist in guiding of the air. Since the air exiting is intended to go in the direction from the upstream to downstream end, a simple way to provide such guiding is to angle the deflector, resulting in the conical ring as claimed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the fan taught by Yapp-Jolly-Hong with a conical ring having an upstream end which encircles the motor an a downstream end which diverges radially outward from the upstream end as suggested by Lee, since a conical ring would help guide the flow exiting via the hub deflector. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yapp in view of Jolly and Wilson (US 3,449,605 A), hereinafter Wilson.
Regarding Claim 9, Figure 5B of Yapp teaches an axial fan which comprises: an inner-rotor motor (71) which includes a drive end (right end of 71), a non-drive end (left end of 71) and a shaft (at right end) which extends axially from the drive end, the motor (71) being supported by a number of struts (81), and an impeller (70) which includes a cylindrical impeller cup (cross-hatched portion between reference numeral 70 and axis A) and a number of impeller blades (74) that extend radially from the impeller cup, the impeller cup comprising an open upstream end (left end of 70) and a closed downstream end (right end of 70) which is connected to the shaft; wherein in operation the motor (71) spins the impeller (70) to generate an airflow (AIR FLOW) in a direction from the non-drive end of the motor (71) to the drive end of the motor (71); wherein the impeller cup is configured to receive the motor (71) therein and surround the drive end of the motor (71) but not the non-drive end of the motor (71); whereby the non-drive end of the motor (71) is exposed to the airflow during operation of the fan (Col. 6, Lines 49-55). 
Yapp does not expressly teach the struts connected to the drive end as claimed. 
Figure 4 of Jolly teaches a motor mounting arrangement wherein a number of struts (22) are connected to a ring (21) at the drive end of a motor (16). The connection of the mounting at the drive end places the mounting close to the plane of the center of gravity of the impeller, thereby mitigating motor wobble (Col. 3, Line 72 – Col. 4, Line 16). As applied to Yapp, orienting the connection such that the strut is at the drive end offers a similar benefit due to Yapp also having a rotating impeller in the form of impeller (70). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan taught by Yapp such that the number of struts are connected to the drive end as suggested by Jolly, to provide the benefit of reducing motor wobble due to the mounting being closer to the center of gravity of the impeller. 

Figures 1 and 3 of Wilson teach an impeller wherein the downstream end (34) of the impeller cup (32) includes a number of through holes (38) which extend axially therethrough. The holes (38) allow for air to pass through to the motor housing (12) for cooling (Col. 3, Lines 60-68, Col. 4, Lines 34-43). Wilson discusses the disadvantages of heat shortening the life of the motor (Col. 1, Lines 31-34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the fan taught by Yapp-Jolly such that the downstream end of the impeller cup includes a number of through holes which extend axially therethrough as suggested by Wilson, to provide cooling to the motor. 
Regarding Claim 10, Yapp, Jolly, and Wilson teach the fan as set forth in Claim 9. 
The modification by Wilson in Claim 9 results wherein the impeller cup is configured such that a pressure difference (P4 and P3) between an upstream end of the impeller (left side) and a downstream end of the impeller (right side) will induce a portion of the airflow to flow into the through holes (38), through an annulus between the motor (12) and the impeller cup (32), and back into the airflow at a location upstream of the impeller cup to thereby cool the drive end of the motor, as noted by the flow of air signified by arrows in Figure 1 of Wilson (see path of arrows starting from P4 to P3) (Col. 4, Lines 34-43). 

Claim 12, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Yapp and Jolly, as applied to Claim 11 above, and further in view of Arai et al. (US 2016/0348699 A1), hereinafter Arai, and Engert et al. (US 2014/0086728 A1), hereinafter Engert.
Regarding Claim 12, Yapp and Jolly teach the fan as set forth in Claim 11. 

Arai Figure 5 teaches of an axial fan with a shroud having a bellmouth inlet (14). Bellmouths help rectify airflow and increase pressure, affecting the air blowing and noise characteristics of the fan [0004]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan taught by Yapp-Jolly with a bellmouth inlet as suggested by Arai, since bellmouths help rectify airflow and increase pressure of the airflow during operation. 
Yapp, Jolly, and Arai do not expressly teach of an exit diffuser as claimed. 
Engert Figure 1 teaches of an axial fan with a shroud having an exit diffuser (3). Exit diffusers help decelerate the flow of air which further increases the efficiency of the fan and reduces noise [0003-0004]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the fan taught by Yapp-Jolly-Arai with an exit diffuser as suggested by Engert, since an exit diffuser helps increase efficiency and mitigate noise for the fan. 

Claim 15, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Yapp and Jolly as applied to Claim 14 above, and further in view of Engert and Rahbar et al. (US 2006/0239838 A1), hereinafter Rahbar. 
Regarding Claim 15, Yapp and Jolly teach the fan as set forth in Claim 14. 
Figure 5B of Yapp teaches the axial extent of the impeller blades (74) is within the axial extent of the motor (71). 
Yapp and Jolly do not expressly teach of an exit diffuser. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan taught by Yapp-Jolly with an exit diffuser as suggested by Engert, since an exit diffuser helps increase efficiency and mitigate noise for the fan. The exit diffuser is a part of the shroud, which would cover a similar axial extent as modified.
Yapp, Jolly, and Engert do not expressly teach the axial extent of the exit diffuser being within the axial extent of the motor. 
Rahbar teaches that the assembly of fans have both space and environmental constraints depending on the application which make it desirable to produce modules of reduced axial length [0003-0005]. Thus a reduction in the axial length of the shroud (78), which includes the exit diffuser as modified and extends past the motor in Figure 5B of Yapp, would result in the diffuser being within the axial extent of the motor and allow the fan to meet space requirements in particular applications. Such an assembly is possible as exemplified by the extent of the motor (center portion) compared to that of the shroud (outer ring) Figure 2 of Rahbar. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the fan taught by Yapp-Jolly-Engert such that the axial extent of the exit diffuser is within the axial extent of the motor as suggested by Rahbar, allowing the fan to meet space requirements of particular applications. 

Claim 18, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Yapp and Jolly as applied to Claim 17 above, and further in view of Rahbar.
Figure 5B of Yapp teaches wherein the shroud (78) does not comprise an exit diffuser, and wherein the axial extent of the impeller blades (74) is within the axial extent of the motor (71). 
Yapp and Jolly do not expressly teach the axial extent of the shroud being within the axial extent of the motor. 
Rahbar teaches that the assembly of fans have both space and environmental constraints depending on the application which make it desirable to produce modules of reduced axial length [0003-0005]. Thus a reduction in the axial length of the shroud (78), which extends past the motor in Figure 5B of Yapp, would result in the shroud being within the axial extent of the motor and allow the fan to meet space requirements in particular applications. Such an assembly is possible as exemplified by the extent of the motor (center portion) compared to that of the shroud (outer ring) Figure 2 of Rahbar. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the fan taught by Yapp-Jolly such that the axial extent of the shroud is within the axial extent of the motor as suggested by Rahbar, allowing the fan to meet space requirements of particular applications. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745